Citation Nr: 1111512	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decisions dated in January 2006 and June 2007, from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

The Veteran's PTSD is totally disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In the instant case, the Veteran's claim for an increased disability evaluation for PTSD is granted in full herein.  In particular, by this decision, the Board awards a 100 percent rating for this service-connected disability.  As such, further discussion of VA's duties to notify and to assist the Veteran, pursuant to the VCAA, for this issue is not necessary.  

Furthermore, by this decision, the Board is also denying the Veteran's TDIU claim as a matter of law.  VCAA notice is not required with this issue because this claim involves a matter that cannot be substantiated as a matter of law.  See e.g., Sabonis v. Brown, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, any further discussion of VA's duties to notify and to assist the Veteran, pursuant to the VCAA, for this claim is not necessary.  

PTSD

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See DSM-IV at 46-47.

Here, the Veteran contends that his symptoms of PTSD are more severe than the currently 50 percent assigned rating reflects.  Initially, and in this regard, the Board notes that the Veteran's service-connected PTSD is currently assigned a 50 percent disability evaluation under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130 (2010).  Notably, the Veteran is currently unemployed and contends that he cannot work on account of his PTSD symptoms, which include major depression, isolation, panic with agoraphobia, and insomnia.  

A review of the evidence of records shows a history of ongoing treatment for PTSD since 2000, to include taking antidepressants.  The Veteran was first diagnosed with PTSD in August 2000 and, in September 2003, the diagnosis was linked to traumatic events which occurred during active service.  In connection with the Veteran's PTSD, the record shows treatment for major depression, panic with agoraphobia, insomnia, nightmares, anxiety, flashbacks, a history of suicidal ideation, and severe social and occupational impairment.

An August 2000 VA treatment records showed a diagnosis of PTSD and noted that the Veteran suffered from intrusive thoughts, sleep problems, problems with concentration, depression and isolation.

In January 2001, the Veteran was provided a VA examination for PTSD.  The examiner noted the Veteran's history of PTSD and taking antidepressents.  The examiner noted that the Veteran endorsed a hyperstartle response without hypervigilance as well as panic symptoms with an increased heart rate.  Thoughts were goal directed, there were no delusions or hallucinations and no suicidal or homicidal ideation.  The Veteran had normal speech and a depressed mood.  The examiner noted a diminished interested in activities as well as a sense of a foreshortened future, without avoidance.  He noted that the Veteran felt close to his girlfriend, but had difficulty with sleep and concentration.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD and diagnosed moderate, major depressive disorder and panic with agoraphobia.  He assigned a GAF score of 75.  

In a July 2002 private treatment report, the examiner opined that the Veteran was exaggerating his psychiatric symptoms and ruled out a diagnosis of PTSD, but found evidence of a learning disability and panic attacks.  He assigned a GAF score of 50 and indicated the Veteran's prognosis was fair.

In a September 2003 VA psychiatric treatment record, the examiner diagnosed PTSD and related it directly to the Veteran's active service.  He indicated that the Veteran had not recovered from the loss of his brother during war and suffered from deep sorrow made worse by guilt, sleeplessness, panic attacks, related to his active service.  He stated that the Veteran met the criteria for combat related persistent major depression with panic disorder and PTSD and was currently unemployable as a result and would remain unemployable for at least 12 to 24 months.

In January 2004, the Veteran was afforded another VA psychiatric examination.  The Veteran reported a history of anxiety, depression, problems sleeping and difficulty with concentration.  The Veteran also reported isolative behaviors and obsessive hand washing, up to 30 times per day.  Mental status examination findings showed that the Veteran was oriented without delusions or hallucinations; that he had no suicidal or homicidal ideation or psychomotor or speech impairment; and that his memory was intact.  The examiner stated that the Veteran did not appear overly compulsive, though his hands were reddened and chapped.  He noted that the Veteran would smile or laugh in appropriately at times during the interview and did not appear depressed.  He noted the Veteran's complaints of panic in crowded situations, anxiety, tearfulness, and trouble sleeping.  The examiner observed that the Veteran reported ongoing stress related to service, but had no significant avoidance behavior, triggers or hypervigilance, nightmares or flashbacks, and no significant exaggerated startle response.  He diagnosed panic disorder with agoraphobia, dysthymia, paranoid personality disorder and assigned at GAF of 80.

VA treatment records from 2004 to 2005 confirm the Veteran's diagnosis of PTSD.  The Board notes that VA staff psychologist, Dr. B. L. was the Veteran's primary treating psychologist at this time and treated the Veteran on a continued basis.  Additionally, the Board notes that Dr. B. L. raised serious concerns regarding the adequacy of the prior January 2004 VA examination report, in light of his experience treating the Veteran's psychiatric condition as well as prior treatment records showing a diagnosis of PTSD related to traumatic in-service events.  In an April 2004 report, Dr. B. L. noted the Veteran's suicidal ideation and risk, and that the Veteran was depressed, unstable, tearful, crying, and unable to sleep.  

In March 2005, the Veteran's readjustment counseling therapist submitted an opinion that the Veteran was, at that time, experiencing major impairment in social and occupational functioning.  He indicated that the agoraphobic aspect of his PTSD, would likely prevent him from continued, beneficial treatment for his condition.

A June 2005 VA treatment record noted depression, panic, flashbacks, survivor's guilt, recurrent memories and that the Veteran was reclusive.  The examiner noted some improvement but remarked that the Veteran's symptoms had a substantial impact on his life, for example unemployability.

In July 2005, the Veteran was afforded another VA examination for PTSD.  He noted similar symptoms as indicated in prior examination reports, with the addition of crying spells, decreased energy, decreased interest, and decreased appetite.  The examiner diagnosed moderated, recurrent, major depression, panic disorder with agoraphobia, and PTSD.  He assigned a GAF score of 55.  He remarked that the Veteran experiences recurrent thoughts and dreams regarding his combat experience and avoids people as thoughts about service.  He noted the Veteran's diminished interest in activities and detachment from others and opined that these symptoms, which he related to traumatic in-service experiences, impair his ability to function in a social environment.  

In March 2006, VA staff psychologist, Dr. B. L. noted that the Veteran's GAF scores range from 44 to 55, with an outlier score of 80.  The examiner expressed doubt regarding the legitimacy of this score, indicating that he'd never seen such a high score given in his 28 years of practice.   He reported that the Veteran's most serious impairment is in the area of gainful employment because he seeks social isolation, is avoidant and often borders on agoraphobia.  In short, he opined that the Veteran's PTSD symptoms render him unemployable.  

In July 2007, Dr. B. L. reiterated his opinion that the Veteran's major depression and panic, associated with PTSD, prevented him from gainful employment.  He also indicated that, due to the nature of his illness, the Veteran was not a good candidate for work rehabilitation.  

In January 2008, Dr. B. L. noted that, while the Veteran's condition remained stable with medication, he remained socially phobic and isolated, avoidant, and continued to have mini-panic attacks, intrusive recollections and nightmares.  The doctor reiterated his opinion that the Veteran is unable to engage in gainful employment because he cannot withstand ordinary workplace stresses, possible harsh supervision, and arbitrary orders and cannot be depended on to show up for work on a regular and predictable basis, despite his desire to do so.

With regard the medical opinions of record, the Board finds the multiple medical opinions of Dr. B. L. to be the most probative.  In this regard, the opinions are based not only on a review of the Veteran's service history and medical history, but on this physician's own knowledge of having treated the Veteran's PTSD for many years.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. vet. App. Dec. 1, 2008) (holding that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims file); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  The Board finds great probative value in the opinion of such an examiner who is closely familiar with the Veteran's specific case.  Further, the Board finds these opinions well-supported by the other medical evidence of record with regard to the severity of the Veteran's PTSD symptoms.

Based on a review of the entire records, the Board finds a rating of 100 percent is warranted.  In this regard, treatment records show the Veteran's PTSD symptoms to be chronic and severe.  As noted above, Dr. B. L. opined, in essence, that the Veteran's symptoms cause total social and occupational impairment.  He noted that the combination of the Veteran's isolative behaviors, paranoid personality and panic prevent gainful employment.  He also noted that, due to his agoraphobia aspect of the disability, the Veteran is not a good candidate for a work rehabilitation program.  Additionally, the medical evidence of record shows a history of ongoing treatment for severe symptoms of PTSD including major depression, panic with agoraphobia, insomnia, nightmares, anxiety, flashbacks, suicidal ideation, isolation, avoidance, and compulsion causing severe social and occupational impairment.  The record shows the Veteran has not been employed since approximately 2000.  Furthermore, the Veteran's primary GAF scores range from 44 to 55, indicating serious symptoms of PTSD.  

Thus, the Board concedes that the evidence of record shows total social and occupational impairment due to symptoms of PTSD.  Accordingly, the Board concludes that a total schedular rating for the Veteran's service-connected PTSD is warranted.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  In considering such a claim, a determination must be made as to whether the service-connected disability(ies) is(are) sufficient to produce unemployability provided that the total rating is based on a disability or combination of disabilities for which the Schedule For Rating Disabilities provides an evaluation of less than 100%.  38 C.F.R. § 3.341 (2010).  See also 38 C.F.R. § 4.16(a) (2010) (a total disability rating can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total).  

As these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service connected disability(ies).  As the Board has discussed in the previous portion of this decision, the Veteran's service-connected PTSD is of such severity as to warrant a 100 percent rating.  Clearly, therefore, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  

Consequently, the Veteran's claim for a TDIU must be denied as legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which stipulates that, where the law and not the evidence is dispositive, the Board should deny the claim on the basis of a lack of legal merit or a lack of entitlement under the law).  In this regard, the Board notes that a total schedular rating for a service connected disability (such as the 100 percent evaluation awarded for the Veteran's PTSD in the present case) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

TDIU is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


